DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “is provided” in line 3 should be deleted as being implied and not contributing to the conciseness of the Abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 8, 16, and 20 are objected to because of the following informalities:  “wherein trap” in claim 8, line 1 should be amended to recite –wherein the trap--; “with the trap--; and “consisting a” in claim 20, line 2 should be –consisting of a--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 10, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 14, and 15, respectively, of U.S. Patent No. 10,842,145 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6, and 14 of the ‘145 patent include nearly identical language and encompass all of the features recited in claims 1, 10, and 16 of the instant application, with the exception that claims 1, 6, and 14 recite “a high voltage output circuit coupled to a plurality of killing plates,” rather than the instantly claimed “a killing mechanism.” However, a high voltage output circuit and killing plates would have been understood by an ordinarily skilled artisan at the time of Applicant’s invention to meet “a killing mechanism,” and accordingly, the difference in language is not patentably distinct. Dependent claims 2, and 17 of the instant application include only features identically recited in claims 2 and 15, respectively, of the ‘145 patent.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ronnau, U.S. Patent No. 6,088,948 (submitted by Applicant on IDS filed 2/10/2021).
Re Claim 1, Ronnau discloses a self-arming electronic rodent trap (see, e.g., Abstract) comprising:
A killing mechanism (2 filled with carbon dioxide from 16 and including door 4; see 3:33-54, 5:30-39, 5:49-56, and 5:64-6:9); and
A central processing unit (see 4:14-28 and 5:26-34) for controlling the killing mechanism (see id.), the central processing unit being configured to change a state of the trap from an unarmed state wherein the killing mechanism is not automatically activated by a rodent (see id., Abstract, 2:5-14, and 2:37-48), to an armed see id., noting that the door 4 forms a part of the killing mechanism), in response to an arming event (predetermined first limit has been reached) that occurs at a time subsequent to trap deployment and without the trap being previously armed by the user. See id., 2:59-65, 4:14-29, and 5:26-39.
Re Claim 2, Ronnau discloses an activity sensor (see 5:27-34), wherein the trap in the unarmed state uses the activity sensor to monitor activity in or adjacent the trap while the killing mechanism remains inactive (see id., Abstract, 2:5-14, 2:38-48, and claims 9 and 14), the arming event including detection of a threshold number of rodent interactions with the trap as detected by the activity sensor. See id.
Re Claim 16, Ronnau discloses a method of operating an electronic rodent trap to enable rodents to become acclimated to the trap (see, e.g., Abstract), the method comprising the steps of:
Placing an electronic rodent trap in a desired location in an unarmed state (see id., 2:15-21 and 2:59-65), the electronic rodent trap having a killing mechanism (2 filled with carbon dioxide from 16 and including door 4; see 3:33-54, 5:30-39, 5:49-56, and 5:64-6:9), and a central processing unit (see 4:14-28 and 5:26-34) for controlling the killing mechanism (see id.);
With the trap in the unarmed state wherein the killing mechanism is not automatically activated by a rodent (see id., Abstract, 2:5-14, and 2:37-48), operating in a monitoring mode that does not result in activation of the killing mechanism upon rodent interaction with the trap (see id.
In response to an arming event (predetermined first limit has been reached), changing the trap from the unarmed state to an armed state wherein the killing mechanism remains inactive until it is activated by a rodent (see id., noting that the door 4 forms a part of the killing mechanism), the change being effected by the central processing unit without physical manipulation of the trap by a user and without the trap being previously armed by the user. See id., 2:59-65, 4:14-29, and 5:26-39.
Re Claim 17, Ronnau discloses that the trap further includes an activity sensor (see 5:27-34), the step of operating in the desired location in the monitoring mode including the trap monitoring activity adjacent the trap using the activity sensor (see id., Abstract, 2:5-14, 2:38-48, and claims 9 and 14), the trap remaining in the monitoring mode until a threshold number of interactions have been sensed (see id.), with the sensing of the threshold number of interactions serving as the arming event. See id.
Claim(s) 1, 6-8, 10-12, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Frisch, U.S. Patent Application Publication No. 2016/0066557 A1.
Re Claim 1, Frisch discloses a self-arming electronic rodent trap (see, e.g., Abstract and paragraphs [0026]-[0027] and [0056]) comprising:
A killing mechanism (22 glue or “harmful substances,” e.g., rodenticide with rod 27 and motor, or table 38 with motorized rotating mechanism 43 and gears 45, 47, or “snap jaws or any physical capturing devices” (see figure 7); see paragraphs [0020], [0024]-[0025], [0031]-[0032], [0039]-[0040], and [0056]); and
A central processing unit (see paragraphs [0026], [0036], and [0039], noting that the description of a controller with an associated software/firmware see id.), the central processing unit being configured to change a state of the trap from an unarmed state wherein the killing mechanism is not automatically activated by a rodent (see id. and paragraphs [0020]-[0022], [0037], and [0039]-[0040]), to an armed state wherein the killing mechanism remains inactive until it is activated by a rodent (see paragraphs [0026]-[0027], [0031] (noting that at least “snap jaws” would be activated by a rodent and would be inactive while not accessible by the rodent), and [0039]-[0041]), in response to an arming event (wireless signal from remote user or expiration of time) that occurs at a time subsequent to trap deployment and without the trap being previously armed by the user. See id. and paragraphs [0020]-[0022].
Re Claim 6, Frisch discloses that the arming event occurs in response to a remotely generated arming signal. See paragraphs [0026], [0031], [0039], and [0058].
Re Claim 7, Frisch discloses that the arming signal is automatically generated in response to the expiration of a predetermined time period. See id. and paragraphs [0027], [0049], [0056], and [0058].
Re Claim 8, Frisch discloses that the trap further comprises a communications chip (see paragraphs [0026], [0031], [0039], [0056], and [0058], noting that Bluetooth requires a chip) that enables the central processing unit to be in wireless communication with a remote user (see id.), and wherein the arming event includes receipt of the arming signal from the remote user instructing the central processing unit to activate the trap to the armed state. See id.
Re Claim 10, Frisch discloses a self-arming electronic rodent trap system (see, e.g.
An electronic rodent trap (10, 28, or 70) having a killing mechanism (22 glue or “harmful substances,” e.g., rodenticide with rod 27 and motor, or table 38 with motorized rotating mechanism 43 and gears 45, 47, or “snap jaws or any physical capturing devices” (see, e.g., figure 7); see paragraphs [0020], [0024]-[0025], [0031]-[0032], and [0039]-[0040]); a central processing unit (see paragraphs [0026], [0036], and [0039], noting that the description of a controller with an associated software/firmware program meets the claimed “a central processing unit”) for controlling the killing mechanism (see id.), and a communications chip (see paragraphs [0026], [0031], [0039], [0056], and [0058], noting that Bluetooth requires a chip), the central processing unit configured to change a state of the trap from an unarmed state wherein the killing mechanism is not automatically activated by a rodent (see paragraphs [0020]-[0022], [0026], [0036]-[0037], and [0039]-[0040]), to an armed state wherein the killing mechanism remains inactive until it is activated by a rodent (see paragraphs [0026]-[0027], [0031] (noting that at least “snap jaws” would be activated by a rodent and would be inactive while not accessible by the rodent), and [0039]-[0041]), in response to an arming event (wireless signal from remote user or expiration of time) that occurs at a time subsequent to trap deployment, the change of state being effected in an absence of physical manipulation of the trap by a user and without the trap being previously armed by the user (see id. and paragraphs [0020]-[0022]); and
A remote device (see paragraphs [0026], [0031], [0039], [0056], and [0058]) enabling the user to wirelessly communicate with the trap central processing unit through the communications chip. See id.
See id. and paragraph [0022].
Re Claim 12, Frisch discloses that the trap is responsive to a timer (see paragraphs [0027], [0041], [0056], and [0058]), the arming event including expiration of a time period set by the timer (see id.), wherein the system is configured to enable the remote user with the device to send an arming instruction before expiration of the time period (see paragraph [0056], noting that the system must be configured as claimed in order to allow both the timer or remote signal from a user’s smartphone to activate the trap), the trap changing to the armed state in response to the arming instruction. See id.
Re Claim 16, Frisch discloses a method of operating an electronic rodent trap to enable rodents to become acclimated to the trap (see, e.g., Abstract), the method comprising the steps of:
Placing an electronic rodent trap in a desired location in an unarmed state (see id. and paragraphs [0018], [0020]-[0022], [0034], [0037], and [0056]), the electronic rodent trap having a killing mechanism (22 glue or “harmful substances,” e.g., rodenticide with rod 27 and motor, or table 38 with motorized rotating mechanism 43 and gears 45, 47, or “snap jaws or any physical capturing devices” (see figure 7); see paragraphs [0020], [0024]-[0025], [0031]-[0032], [0039]-[0040], and [0056]), and a central processing unit (see paragraphs [0026], [0036], and [0039], noting that the description of a controller with an associated software/firmware program meets the claimed “a central processing unit”) for controlling the killing mechanism (see id.
With the trap in the unarmed state wherein the killing mechanism is not automatically activated by a rodent (see id. and paragraphs [0020]-[0022], [0037], and [0039]-[0040]), operating in a monitoring mode that does not result in activation of the killing mechanism upon rodent interaction with the trap (see id.); and
In response to an arming event (wireless signal from remote user or expiration of time), changing the trap from the unarmed state to an armed state wherein the killing mechanism remains inactive until it is activated by a rodent (see paragraphs [0026]-[0027], [0031] (noting that at least “snap jaws” would be activated by a rodent and would be inactive while not accessible by the rodent), and [0039]-[0041]), the change being effected by the central processing unit without physical manipulation of the trap by a user and without the trap being previously armed by the user. See id. and paragraphs [0020]-[0022].
Re Claim 20, Frisch discloses that the arming event includes the trap receiving a wireless activation signal sent from a remote device selected from the group consisting of a dedicated remote controller, a smartphone application, a computing device with an internet connection, and a computing device using cloud communication. See paragraphs [0026], [0031], and [0039].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 13-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisch as applied to claims 1, 10, and 16 above, and further in view of Othon, U.S. Patent Application Publication No. 2017/0035041 A1 (submitted by Applicant on IDS filed 2/10/2021).
Re Claim 2, Frisch does not expressly teach an activity sensor as recited.
Othon, similarly directed to a self-arming electronic rodent trap (see Abstract and paragraph [0003]) comprising: a central processing unit (see paragraphs [0079]-[0081] for controlling the trap, the central processing unit being configured to change a state of the trap from an unarmed state (steps S202 to S218; see figure 6), to an armed state in response to an arming event (S218 yields a “yes” result when number of recorded events is equal to or greater than the predetermined number; see id. and paragraph [0133]) that occurs at a time subsequent to trap deployment (deployment occurs at S200; see id.) and without the trap being previously armed by a user (see id.; trap is not armed until S220), teaches that it is known in the art to have an activity sensor (126a, 126b and/or pressure sensors; see paragraphs [0055], [0069]-[0072], [0108], and [0147]-[0148]), wherein the trap in the unarmed state uses the activity sensor to monitor see figure 6 and paragraphs [0131]-[0133]), the arming event including detection of a threshold number of rodent interactions with the trap as detected by the activity sensor. See id.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Frisch to comprise an activity sensor, wherein the trap in the unarmed state uses the activity sensor to monitor activity in or adjacent the trap while the killing mechanism remains inactive, the arming event including detection of a threshold number of rodent interactions with the trap as detected by the activity sensor, as taught by Othon, in order to provide a sensor for ease of remote monitoring of the trap for determining when to arm the trap (see Frisch at paragraphs [0021]-[0022], [0033], and [0042] (using a camera to monitor activity), teaching having the trap in the unarmed state for a desired period of time or until desired activity is achieved), and using a threshold number of rodent interactions in order to definitively ensure that a minimum number of rodents have become acclimated to the trap, in order to ensure the effectiveness of the trap in killing rodents.
Re Claim 3, Frisch as modified by Othon teaches that the activity sensor includes a plurality of sensors (see Othon at paragraphs [0055], [0069]-[0072], [0108], and [0147]-[0148]) for monitoring a plurality of characteristics (length, weight; see id.), wherein the central processing unit is further configured to analyze data received from the plurality of sensors to determine if the data is consistent with rodent activity or consistent with non-rodent activity. See Othon at paragraphs [0034]-[0037], [0106]-[0108], and [0148].
see Othon at paragraphs [0122] and [0131]-[0133]), or the expiration of a predetermined time period independent of rodent interaction with the trap results in an arming event (see Frisch at paragraphs [0027], [0041], and [0056]), but does not expressly teach that the first of either the detection of the threshold number of interactions or the expiration of the predetermined time period results in the arming event.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the central processing unit of Frisch as modified by Othon to be configured to have the arming event from the first of either the detection of the threshold number or the expiration of the predetermined time period, in order to increase the number of rodents trapped over a given period of time by arming the trap upon the first event occurring.
Re Claim 5, Frisch as modified by Othon teaches an initiation of a timer by the user (see Frisch at paragraphs [0027], [0041], [0056], and [0058]), but does not expressly teach that the monitoring of activity by the activity sensor is initiated in response to the initiation of the timer.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the monitoring of activity by the activity sensor of Frisch as modified by Othon to be initiated in response to the initiation of the timer by the user, in order to automatically begin monitoring for rodent activity once the trap is deployed.

Othon, similarly directed to a self-arming electronic rodent trap (see Abstract and paragraph [0003]) comprising: a central processing unit (see paragraphs [0079]-[0081] for controlling the trap, the central processing unit being configured to change a state of the trap from an unarmed state (steps S202 to S218; see figure 6), to an armed state in response to an arming event (S218 yields a “yes” result when number of recorded events is equal to or greater than the predetermined number; see id. and paragraph [0133]) that occurs at a time subsequent to trap deployment (deployment occurs at S200; see id.) and without the trap being previously armed by a user (see id.; trap is not armed until S220), teaches that it is known in the art to have the trap comprise an activity sensor (126a, 126b and/or pressure sensors; see paragraphs [0055], [0069]-[0072], [0108], and [0147]-[0148]), the trap in the unarmed state using the activity sensor to monitor activity in or adjacent the trap while a catch mechanism remains inactive (see figure 6 and paragraphs [0131]-[0133]), and wherein the arming event includes detection of a threshold level of rodent activity in or adjacent to the trap by the activity sensor. See id.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the trap of Frisch to comprise an activity sensor, the trap in the unarmed state using the activity sensor to monitor activity in or adjacent the trap while the killing mechanism remains inactive, and wherein  the arming event includes detection of a threshold level of rodent activity in or adjacent to the trap by the activity sensor, as taught by Othon, in order to provide a sensor for ease of remote monitoring of the trap for determining when to arm the trap (see Frisch at paragraphs 
Re Claim 14, Frisch as modified by Othon teaches that the system is configured to enable a remote user with the remote device to receive trap activity updates from the trap (see Othon at paragraphs [0043]-[0044]) and to send an activation instruction to place the trap in the armed state (see Frisch at paragraphs [0026], [0031], [0039], and [0056]) before expiration of a predetermined time. See Frisch at paragraph [0056], describing functionality of having either a timer or user sending an activation instruction to place the trap in the armed state, thereby requiring that the system be configured to enable the remote user to activate the trap prior to expiration of the time.
Although Frisch as modified by Othon does not expressly teach that the system is configured to enable the remote user to send the activation instruction before the threshold level of rodent activity has been detected, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to allow a user to selectively arm the trap at will, for example where rodent activity is definitive but lower than normal. Expiration of a time period and detecting a threshold level of rodent activity are both in furtherance of the same purpose, namely allowing rodent activity in the trap in the unarmed state and ensuring the presence of rodents prior to arming the trap. See Frisch at paragraphs [0021]-[0022], [0033], and [0037]; Othon at paragraphs [0015] and [0017].
see Othon at paragraphs [0055], [0069]-[0072], [0108], and [0147]-[0148]) for monitoring a plurality of characteristics (length, weight; see id.), wherein the central processing unit is further configured to analyze data received from the plurality of sensors for determining if the data is consistent with rodent activity or consistent with non-rodent activity. See Othon at paragraphs [0034]-[0037], [0106]-[0108], and [0148].
Re Claim 17, Frisch does not expressly teach an activity sensor as recited.
Othon, similarly directed to a method of operating an electronic rodent trap (see Abstract and paragraph [0003]), the method comprising the steps of: placing an electronic rodent trap in a desired location (see paragraph [0130]) in an unarmed state (steps S202 to S218; see figure 6), the electronic trap having a central processing unit (see paragraphs [0079]-[0081]) for controlling the trap; with the trap in the unarmed state operating in a monitoring mode (see figure 6 and paragraphs [0131]-[0133]); and in response to an arming event (S218 yields a “yes” result when number of recorded events is equal to or greater than the predetermined number; see id.), changing the trap from the unarmed state to an armed state (S220; see id.), the change being effected by the central processing unit without physical manipulation of the trap by a user and without the trap being previously armed by a user (see id.; trap is not armed until S220), teaches that it is known in the art to have the trap comprise an activity sensor (126a, 126b and/or pressure sensors; see paragraphs [0055], [0069]-[0072], [0108], and [0147]-[0148]), the step of operating in the desired location in the monitoring mode including the trap monitoring activity adjacent the trap using the activity sensor (see id.), See figure 6 and paragraphs [0131]-[0133].
	It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the trap of Frisch to comprise an activity sensor, the step of operating in the desired location in the monitoring mode including the trap monitoring activity adjacent the trap using the activity sensor, the trap remaining in the monitoring mode until a threshold number of interactions have been sensed, with the sensing of the threshold number of interactions serving as the arming event, as taught by Othon, in order to provide a sensor for ease of remote monitoring of the trap for determining when to arm the trap (see Frisch at paragraphs [0021]-[0022], [0033], and [0042] (using a camera to monitor activity), teaching having the trap in the unarmed state for a desired period of time or until desired activity is achieved), and using a threshold number of interactions in order to definitively ensure that a minimum number of rodents have become acclimated to the trap, in order to ensure the effectiveness of the trap in killing rodents.
Re Claim 18, Frisch as modified by Othon teaches that the activity sensor includes a plurality of sensors (see Othon at paragraphs [0055], [0069]-[0072], [0108], and [0147]-[0148]) for monitoring a plurality of characteristics (length, weight; see id.), wherein the method further comprises the step of analyzing data received from the plurality of sensors with the central processing unit for determining if the data is consistent with rodent activity or consistent with non-rodent activity. See Othon at paragraphs [0034]-[0037], [0106]-[0108], and [0148].
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisch as applied to claims 8 and 16 above, and further in view of Oppenheimer et al., U.S. Patent Application Publication No. 2013/0162443 A1 (hereinafter Oppenheimer; submitted by Applicant on IDS filed 2/10/2021).
Re Claim 9, Frisch teaches that the trap is responsive to a timer (see paragraphs [0027], [0041], [0056], and [0058]), the arming event including expiration of a time period set by the timer (see id.), and wherein the system is configured to enable the remote user to send the arming signal before expiration of the time period (see paragraph [0056], describing functionality of having either a timer or user sending an activation instruction to place the trap in the armed state, thereby requiring that the system be configured to enable the remote user to send the arming signal to activate the trap prior to expiration of the time), the trap changing to the armed state in response to the receipt of the arming signal. See paragraphs [0026], [0031], [0039], and [0056]. Frisch does not expressly teach that the timer is cloud-based.
Oppenheimer, similarly directed to an electronic pest trap, teaches that it is known in the art for the pest trap to be cloud-based. See paragraphs [0047], [0049], and [0057].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the timer of Frisch to be a cloud-based timer, in order to have the trap as part of a networked system of electronic traps with a central data repository for monitoring and management by a number of users, or to obviate the need to use a physical timer requiring maintenance and upkeep. A cloud-based timer is a functional equivalent of the electrical timer taught by Frisch, and a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re Claim 19, Frisch teaches the step of setting a timer for a time period (see paragraphs [0027], [0041], [0056], and [0058]), the trap operating in the monitoring mode until the time period expires (see id.), with expiration of the time period serving as the arming event. See id. Frisch does not expressly teach that the timer is cloud-based.
Oppenheimer, similarly directed to an electronic pest trap, teaches that it is known in the art for the pest trap to be cloud-based. See paragraphs [0047], [0049], and [0057].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the timer of Frisch to be a cloud-based timer, in order to have the trap as part of a networked system of electronic traps with a central data repository for monitoring and management by a number of users, or to obviate the need to use a physical timer requiring maintenance and upkeep. A cloud-based timer is a functional equivalent of the electrical timer taught by Frisch, and a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642